IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL WADE BARFIELD,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2810

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 20, 2016.

An appeal from an order of the Circuit Court for Franklin County.
Francis J. Allman, Judge.

Michael Wade Barfield, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.